Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to application filed on 7/16/2019. 
Claims 1-11 are pending in this Office Action. Claims 1, 4 and 10-11 are independent claims.

Remarks
The claims and only the claims form the metes and bounds of the invention will be addressed.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1].  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

	


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claims 1, 4 and 10-11, the claims recite “generating a master block for being connected to a blockchain”. It is unclear and indefinite as to the scope and what state “being connected to a blockchain” represents. Specifically, the claim is devoid of scope as to the blockchain or any network topology of the blockchain. Thus it is unclear whether “being connected” to the blockchain means being validated/endorsed and added into the blockchain as is known in the art, or whether “being connected” means simply transmitting the block into the blockchain generally. The block described appears to be a blockchain block, but all such blocks generated are “for being connected” even if they are never transmitted, approved, validated or otherwise even sent to the chain. It is unclear as well then if this is a proposed block or candidate block, or a block that is approved and inserted in the blockchain. Therefore, the scope of the claim is indefinite.
Further regarding claims 1, 4 and 10-11, the claims recite “nodes” but it is unclear and indefinite whether “nodes” refers to some sort of “nodes” of the blockchain as is implied by a distributed ledger maintaining a blockchain; or if “nodes” refers to some other element of a network topology, such as a vehicle, which may not be a “blockchain” node. The reference to “node” in combination with “using a blockchain” renders the scope indefinite as while blockchain implementation generally require “nodes” it is impossible to what the scope of the term “node” is in the claim as there is no complete introduction of nodes in relation to the claimed “blockchain.”
Further regarding claims 1, 4 and 10-11, the claims recite “communicable with the vehicle”, but it is unclear and indefinite as to what the scope of the term “communicable” 
Dependent claims 2-3 and 5-9 inherit at least the same 112(b) indefiniteness rejections as their parent claim 1 and thus are indefinite for at least the same reasons.

Regarding claims 10-11, the claim limitations “a block generation unit that…”, “a storage destination setting unit that…”, and “a block sending unit that…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The functions recited by these “units” are not a generic computing function, but rather a specialized function that must be supported in the specification by the computer and the algorithm that the computer uses to perform the claimed specialized function.  That is, the corresponding structure in the specification that supports a § 112(f) limitation that recites a specialized function is a general purpose computer or computer component along with the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Leise et al. (U.S. Patent No. 10,733,160 B1), hereinafter “Leise” in view of Moir et al. (U.S. Pub. No. 2018/0341930 A1), hereinafter “Moir” and Mankovskii et al. (US Pub. No. 2019/0268138 A1), hereinafter “Mankovskii”.	
Regarding claim 1, Leise teaches a history management method implemented by a computer to manage history information of a plurality of vehicles using blockchains (Leise, See Leise, See col. 2:10 processor) and comprising: 
	generating a master block for being connected to a blockchain, from history information collected in a vehicle (Leise, See col. 7:45-67 and col. 9:30 to col. 10:11, wherein a new block is generated from collected vehicle history information for the blockchain);
wherein: when the generating of the master block is performed, block identification information enabling identification of the backup blocks stored in the block storage unit is recorded in the master block (Leise, See col. 5:63 to col. 6:11, More particularly, to create a new block, each transaction within a block may be assigned a hash value (i.e., an output of a cryptographic hash function, such as SHA-2 or MD5). These hash values may then be combined together utilizing cryptographic techniques (e.g., a Merkle Tree) to generate a hash value representative of the entire new block. This hash value may then be combined with the hash value of the previous block to form a hash value included in the header of the new block, thereby cryptographically linking the new block to the blockchain ) and does not explicitly disclose per block, setting a storage destination of a backup block being a copy of the master block from among nodes communicable with the vehicle; together with the master block, storing backup blocks that are different in history information collecting vehicle from the master block in a block storage unit; based on a restore request distributed via a network, sending a backup block for a particular vehicle requested in the restore request from among the 15backup blocks stored in the block storage unit.
	However, Moir teaches per block, setting a storage destination of a backup block being a copy of the master block from among nodes communicable with the vehicle (Moir, See [0036]-[0038], [0054], and [0088]-[0092] wherein a specific storage destination of a block is ;  
10together with the master block, storing backup blocks that are different in history information collecting vehicle from the master block in a block storage unit (Moir, See [0036]-[0038], [0054], and [0088]-[0092] wherein the block and transaction for the blockchain is sent to the specific storage destination/shard as determined and/or the specific separate storage service node responsible for storage of that specified shards blocks). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moir with the teachings of Leise. One having ordinary skill in the art would have been motivated to combine Moir’s sharded blockchain with specific storage destination and verification nodes as described with Leise blockchain network for vehicle history in order to relate transactions and blocks to specific storage shards while not requiring unrelated transactions and blocks to be stored, which renders the ledger to be inherently more scalable and requires only a subset of nodes to maintain that shard/storage as opposed to requiring every node to contain the entire blockchain and every node act as a validator. This increases transaction throughput and conserves resources in maintaining the ledger.
Leise in view of Moir does not explicitly disclose based on a restore request distributed via a network, sending a backup block for a particular vehicle requested in the restore request from among the 15backup blocks stored in the block storage unit.
	However, Mankovskii teaches based on a restore request distributed via a network, sending a backup block for a particular vehicle requested in the restore request from among the 15backup blocks stored in the block storage unit (Mankovskii, See [0041], As noted above, the records within a meta block chain may be advantageously used to make corrections to a block chain or restore a block chain to an accurate state. For instance, turning to the diagram 500b of FIG. 5B, an administrator or administration system for a block chain system may conclude that a branch of blocks was incorrectly or fraudulently adopted over a competing branch of blocks. For instance, in this example, it is determined that a branch consisting of Blocks K and L (305k-l) was incorrectly adopted in favor of another branch consisting of Blocks M and N (305m-n). If it is determined that the branch of Blocks K and L (305k-l) should be replaced by the branch of Blocks M and N, the meta block (e.g., 505b) recording the discarding of Blocks M and N may be accessed, which describes the content and character of the discarded blocks. From this information, Blocks M and N may be recreated and restored. An administration system (and replacement protocol defined within the block chain network), may cause the restored Blocks M and N to replace Blocks K and L, causing Blocks K and L (305k-l) to be orphaned. As with the orphaning of other blocks in the block chain, replacing Blocks K and L with Blocks M and N causes a new meta block 505c to be generated to document the discarding of Blocks K and L in response to this replacement event. In this example, meta block 505c may describe the contents of Blocks K and L and may also include data identifying the nature of the orphaning of these blocks, namely that Blocks K and L were replaced by Blocks M and N (e.g., in accordance with administrator's replacement event), among other example information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Leise and Moir with the teachings of Mankovskii. One having ordinary skill in the art would have been motivated to combine 

	Regarding claim 2, Leise in view of Moir and Mankovskii further teaches the history management method according to claim 1, further comprising: restoring the blockchain of the particular vehicle from the backup blocks sent based on the restore request; and 25requesting, via the network, provision of the backup blocks that were stored in the block storage unit of the particular vehicle, based on the block identification information recorded in a latest block of the restored blockchain (Mankovskii, See [0040]-[0041]).  
	Regarding claim 3, Leise in view of Moir and Mankovskii further teaches the history management method according to claim 2, further 39 / 44comprising: restoring the backup blocks of different vehicles that were stored in the block storage unit, from the blocks sent based on the provision request of the backup blocks (Mankovskii, See [0040]-[0041]).  
	Regarding claim 5, Leise in view of Moir and Mankovskii further teaches 25the history management method according to claim 1, further comprising: by at least one second node other than a first node generating the master block, calculating a hash value of the master block newly generated; when the hash value calculated by the second node is different from a 40 / 44hash value calculated by the first node, determining that data stored in the block storage unit of the first node has abnormality (Mankovskii, See [0035]).  
	Regarding claim 6, Leise in view of Moir and Mankovskii further teaches the history management method according to claim 5, further 5comprising: before calculating the hash value at the second node, determining whether or not a hash value calculation program stored in the first node is substantially the same as that stored in the second node (Mankovskii, See [0035]).  
	Regarding claim 7, Leise in view of Moir and Mankovskii further teaches 10the history management method according to claim 5, further comprising: the number of nodes serving as the storage destinations of the backup block is smaller than the number of second nodes (Mankovskii, See [0035]).  
	Regarding claim 8, Leise in view of Moir and Mankovskii further teaches 15the history management method according to claim 5, wherein: the number of second nodes calculating the hash value is an odd number (Moir, See [0051] “odd number of verifiers per share.”).  
	Regarding claim 9, Leise in view of Moir and Mankovskii further teaches the history management method according to claim 5, wherein 20at least one of the storage destinations of the backup block is selected from the second nodes calculating the hash value (Mankovskii, See [0035]).  

Leise teaches a history management method implemented by a computer to manage history information of a plurality of vehicles using blockchains (Leise, See ABSTRACT), the method performed by at least one processor (Leise, See col. 2:10 processor) and comprising: 
	generating a master block for being connected to a blockchain, from 10history information collected in a vehicle (Leise, See col. 7:45-67 and col. 9:30 to col. 10:11, wherein a new block is generated from collected vehicle history information for the blockchain); 
	recording, in the master block, vehicle identification information indicating the vehicle in which the history information is collected (Leise, See col. 4:63-66, Potential data elements included in the blockchain and/or each blockchain transaction, block, or update may include vehicle VIN number, and one or more additional data elements associated with that particular vehicle) and does not explicitly disclose per block, setting a storage destination of a backup block being a copy of the master block from among nodes communicable with the vehicle;  15together with the master block, storing backup blocks that are different in history information collecting vehicle from the master block in a block storage unit; together with a restore request, distributing the vehicle identification information of a particular vehicle of which the blockchain is to be restored, to the 20nodes each having the block storage unit thereof; and from among the backup blocks stored in the block storage unit, sending the backup block containing the vehicle identification information of the particular vehicle to a source of the restore request.  
	However, Moir teaches per block, setting a storage destination of a backup block being a copy of the master block from among nodes communicable with the vehicle (Moir, See [0036]-[0038], [0054], and [0088]-[0092] wherein a specific storage destination of a block is ;  
15together with the master block, storing backup blocks that are different in history information collecting vehicle from the master block in a block storage unit (Moir, See [0036]-[0038], [0054], and [0088]-[0092] wherein the block and transaction for the blockchain is sent to the specific storage destination/shard as determined and/or the specific separate storage service node responsible for storage of that specified shards blocks). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moir with the teachings of Leise. One having ordinary skill in the art would have been motivated to combine Moir’s sharded blockchain with specific storage destination and verification nodes as described with Leise blockchain network for vehicle history in order to relate transactions and blocks to specific storage shards while not requiring unrelated transactions and blocks to be stored, which renders the ledger to be inherently more scalable and requires only a subset of nodes to maintain that shard/storage as opposed to requiring every node to contain the entire blockchain and every node act as a validator. This increases transaction throughput and conserves resources in maintaining the ledger.
	Leise in view of Moir does not explicitly disclose together with a restore request, distributing the vehicle identification information of a particular vehicle of which the blockchain is to be restored, to the 20nodes each having the block storage unit thereof.
	However, Mankovskii teaches together with a restore request, distributing the vehicle identification information of a particular vehicle of which the blockchain is to be restored, to the 20nodes each having the block storage unit thereof (Mankovskii, See [0041], As noted above, the records within a meta block chain may be advantageously used to make corrections to a block chain or restore a block chain to an accurate state. For instance, turning to the diagram 500b of FIG. 5B, an administrator or administration system for a block chain system may conclude that a branch of blocks was incorrectly or fraudulently adopted over a competing branch of blocks. For instance, in this example, it is determined that a branch consisting of Blocks K and L (305k-l) was incorrectly adopted in favor of another branch consisting of Blocks M and N (305m-n). If it is determined that the branch of Blocks K and L (305k-l) should be replaced by the branch of Blocks M and N, the meta block (e.g., 505b) recording the discarding of Blocks M and N may be accessed, which describes the content and character of the discarded blocks. From this information, Blocks M and N may be recreated and restored. An administration system (and replacement protocol defined within the block chain network), may cause the restored Blocks M and N to replace Blocks K and L, causing Blocks K and L (305k-l) to be orphaned. As with the orphaning of other blocks in the block chain, replacing Blocks K and L with Blocks M and N causes a new meta block 505c to be generated to document the discarding of Blocks K and L in response to this replacement event. In this example, meta block 505c may describe the contents of Blocks K and L and may also include data identifying the nature of the orphaning of these blocks, namely that Blocks K and L were replaced by Blocks M and N (e.g., in accordance with administrator's replacement event), among other example information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Leise and Moir with the teachings of Mankovskii. One having ordinary skill in the art would have been motivated to combine 
	Leise in view of Moir and Mankovskii further teaches:
	from among the backup blocks stored in the block storage unit, sending the backup block containing the vehicle identification information of the particular vehicle to a source of the restore request (Moir, See [0036]-[0038], [0054], and [0088]-[0092] wherein the block and transaction for the blockchain is sent to the specific storage destination/shard as determined and/or the specific separate storage service node responsible for storage of that specified shards blocks).

	Regarding claim 10, Leise teaches a history management apparatus that functions as one node in a network in which a plurality of vehicles are communicably connected, and that 25uses a blockchain to manage history information of a self-vehicle being one of the plurality of vehicles (Leise, See ABSTRACT), the history management apparatus comprising: 
a block generation unit that generates a master block for being connected to the blockchain, from the history information collected in the self-vehicle (Leise, See col. 7:45-67 and col. 9:30 to col. 10:11, wherein a new block is generated from collected vehicle history information for the blockchain); wherein: when generating the master block, the block generation unit records, in the master block, identification information enabling identification of the backup blocks stored in the block storage unit (Leise, See col. 5:63 to col. 6:11, More particularly, to create a new block, each transaction within a block may be assigned a hash value (i.e., an output of a cryptographic hash function, such as SHA-2 or MD5). These hash values may then be combined together utilizing cryptographic techniques (e.g., a Merkle Tree) to generate a hash value representative of the entire new block. This hash value may then be combined with the hash value of the previous block to form a hash value included in the header of the new block, thereby cryptographically linking the new block to the blockchain) 
 and does not explicitly disclose a storage destination setting unit that, per block, sets a storage destination of a backup block being a copy of the master block from among nodes communicable with the self-vehicle; a block storage unit that stores, together with the master block, backup 5blocks that are different in history information collecting vehicle from the master block; and 	a block sending unit that, based on a restore request distributed via a network, sends a backup block for a particular vehicle requested in the restore request from among the backup blocks stored in the block storage unit.
	However, Moir teaches 41 / 44a storage destination setting unit that, per block, sets a storage destination of a backup block being a copy of the master block from among nodes communicable with the self-vehicle (Moir, See [0036]-[0038], [0054], and [0088]-[0092] wherein a specific storage destination of a block is determined as the shard specified and nodes ; 
	a block storage unit that stores, together with the master block, backup 5blocks that are different in history information collecting vehicle from the master block (Moir, See [0036]-[0038], [0054], and [0088]-[0092] wherein the block and transaction for the blockchain is sent to the specific storage destination/shard as determined and/or the specific separate storage service node responsible for storage of that specified shards blocks). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moir with the teachings of Leise. One having ordinary skill in the art would have been motivated to combine Moir’s sharded blockchain with specific storage destination and verification nodes as described with Leise blockchain network for vehicle history in order to relate transactions and blocks to specific storage shards while not requiring unrelated transactions and blocks to be stored, which renders the ledger to be inherently more scalable and requires only a subset of nodes to maintain that shard/storage as opposed to requiring every node to contain the entire blockchain and every node act as a validator. This increases transaction throughput and conserves resources in maintaining the ledger.
	Leise in view of Moir does not explicitly disclose a block sending unit that, based on a restore request distributed via a network, sends a backup block for a particular vehicle requested in the restore request from among the backup blocks stored in the block storage unit.
	However, Mankovskii teaches a block sending unit that, based on a restore request distributed via a network, sends a backup block for a particular vehicle requested in the restore request from among the backup blocks stored in the block storage unit (Mankovskii, See [0041], As noted above, the records within a meta block chain may be advantageously used to make corrections to a block chain or restore a block chain to an accurate state. For instance, turning to the diagram 500b of FIG. 5B, an administrator or administration system for a block chain system may conclude that a branch of blocks was incorrectly or fraudulently adopted over a competing branch of blocks. For instance, in this example, it is determined that a branch consisting of Blocks K and L (305k-l) was incorrectly adopted in favor of another branch consisting of Blocks M and N (305m-n). If it is determined that the branch of Blocks K and L (305k-l) should be replaced by the branch of Blocks M and N, the meta block (e.g., 505b) recording the discarding of Blocks M and N may be accessed, which describes the content and character of the discarded blocks. From this information, Blocks M and N may be recreated and restored. An administration system (and replacement protocol defined within the block chain network), may cause the restored Blocks M and N to replace Blocks K and L, causing Blocks K and L (305k-l) to be orphaned. As with the orphaning of other blocks in the block chain, replacing Blocks K and L with Blocks M and N causes a new meta block 505c to be generated to document the discarding of Blocks K and L in response to this replacement event. In this example, meta block 505c may describe the contents of Blocks K and L and may also include data identifying the nature of the orphaning of these blocks, namely that Blocks K and L were replaced by Blocks M and N (e.g., in accordance with administrator's replacement event), among other example information).

10
	Regarding claim 11, Leise teaches 15a history management system that uses blockchains to manage history information of a plurality of vehicles (Leise, See ABSTRACT), the history management system comprising: 
	a block generation unit that generate a master block for being connected to a blockchain from history information collected in a vehicle and records (Leise, See col. 7:45-67 and col. 9:30 to col. 10:11, wherein a new block is generated from collected vehicle history information for the blockchain), in the 20master block, vehicle identification information indicating the vehicle in which the history information is collected (Leise, See col. 4:63-66, Potential data elements included in the blockchain and/or each blockchain transaction, block, or  and does not explicitly disclose a storage destination setting unit that, per block, sets a storage destination of a backup block being a copy of the master block from among nodes communicable with the vehicle;  25a block storage unit that, together with the master block, stores backup blocks that are different in history information collecting vehicle from the master block; and a request distribution unit that distributes, together with a restore request, the vehicle identification information of a particular vehicle of which the 42 / 44blockchain is to be restored, to the nodes each having the block storage unit thereof; and a block sending unit that, from among the backup blocks stored in the block storage unit, sending the backup block containing the vehicle identification 5information of the particular vehicle to the request distribution unit.

	However, Moir teaches a storage destination setting unit that, per block, sets a storage destination of a backup block being a copy of the master block from among nodes communicable with the vehicle (Moir, See [0036]-[0038], [0054], and [0088]-[0092] wherein a specific storage destination of a block is determined as the shard specified and nodes among the shard. In terms of a vehicle acting as a blockchain node, the shard represents nodes communicable with the vehicle then and the destination is selected from among those nodes within the specified shard);  
	25a block storage unit that, together with the master block, stores backup blocks that are different in history information collecting vehicle from the master block (Moir, See [0036]-[0038], [0054], and [0088]-[0092] wherein the block and transaction for the . 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moir with the teachings of Leise. One having ordinary skill in the art would have been motivated to combine Moir’s sharded blockchain with specific storage destination and verification nodes as described with Leise blockchain network for vehicle history in order to relate transactions and blocks to specific storage shards while not requiring unrelated transactions and blocks to be stored, which renders the ledger to be inherently more scalable and requires only a subset of nodes to maintain that shard/storage as opposed to requiring every node to contain the entire blockchain and every node act as a validator. This increases transaction throughput and conserves resources in maintaining the ledger.
	Leise in view of Moir does not explicitly disclose a request distribution unit that distributes, together with a restore request, the vehicle identification information of a particular vehicle of which the 42 / 44blockchain is to be restored, to the nodes each having the block storage unit thereof.
	However, Mankovskii teaches a request distribution unit that distributes, together with a restore request, the vehicle identification information of a particular vehicle of which the 42 / 44blockchain is to be restored, to the nodes each having the block storage unit thereof (Mankovskii, See [0041], As noted above, the records within a meta block chain may be advantageously used to make corrections to a block chain or restore a block chain to an accurate state. For instance, turning to the diagram 500b of FIG. 5B, an administrator or administration system for a block chain system may conclude that a branch of blocks was incorrectly or .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Leise and Moir with the teachings of Mankovskii. One having ordinary skill in the art would have been motivated to combine Mankovskii’s A fork in a block chain data structure is identified, the block chain data structure including a first set of blocks each describing a respective transaction. The fork includes a first branch beginning with a first block and a second branch beginning with a different second block. The first branch includes a first set of blocks comprising at least the first block, and the second branch includes a second set of blocks including at least the second block. A determination is 
	Leise in view of Moir and Mankovskii further teaches:
	a block sending unit that, from among the backup blocks stored in the block storage unit, sending the backup block containing the vehicle identification 5information of the particular vehicle to the request distribution unit (Moir, See [0036]-[0038], [0054], and [0088]-[0092] wherein the block and transaction for the blockchain is sent to the specific storage destination/shard as determined and/or the specific separate storage service node responsible for storage of that specified shards blocks).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 

Examiner’s note: Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references 
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846 and whose email address is shiow-jy.fan@uspto.gov.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/SHIOW-JY FAN/Primary Examiner, Art Unit 2168